DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-3, 5-6, and 8-13 in the reply filed on 03/18/2022 is acknowledged.  The traversal is on the ground that all of the claims in the instant application can be examined at the same time without serious burden.  This is not found persuasive.
Applicant argues that although the two inventions as claimed may be capable of separate classification, the search associated with the elected invention would likely extend into areas where the non-elected invention would be searched. Applicant continues that examining all of the claims of this application at the same time would only involve consideration of a few additional claims. The Examiner notes that search and/or examination burden are not considerations when determining lack of unity. See MPEP 1893.03(d). Since the two inventions lack a common special technical feature as set forth in the restriction requirement dated 01/25/2022, they lack unity under PCT Rule 13.2. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/18/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: Reference numbers 138 and 139 do not appear in Fig. 3 as mentioned in the instant specification (Pg. 28, lines 1-16). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The instant specification is objected to for referencing specific claim numbers at (Pg. 5 line 4, Pg. 19 line 19). As claim numbers can change throughout prosecution of an application, they should not be referenced in the specification as such references can lead to inconsistencies within the disclosure. 

Claim Objections
Claims 1-2, 5, and 9 are objected to because of the following informalities:
In claim 1, lines 7-8 “at least 80% of the concentrate particles average diameter” is suggested to read “at least 80% of an average diameter of the concentrate particles” to improve clarity. 
In claim 1, each instance of “the concentrate particles’ average diameter” is suggested to read “the average diameter of the concentrate particles” to improve clarity. 
In claim 1, commas are suggested to be added in line 13, after “100 µm” and before “the metal concentrate contains,” in line 15, after “cobalt” and before “whereby,” in line 16, after “40 µm” and before “or the metal concentrate,” and in line 18, after “100 µm” and before “and the other particles” in order to improve sentence structure and separation of the listed features. 
In claim 1, line 17, the language of “PGMS” is suggested to read “Platinum-Group Metals (PGMS)” to improve clarity (see instant specification Pg. 6, line 12). 
In claim 2, the language of “the small calcined particles are separated in a waste heat boiler, and/or an evaporative cooler, and/or a cyclone, an electrostatic precipitator” is suggested to read “the small calcined particles are separated in a waste heat boiler, an evaporative cooler, a cyclone, and/or an electrostatic precipitator” to improve clarity of the listing. 
In claim 5, the language of “bigger as 500 µm” is suggested to read “bigger than 500 µm” to fix a typographical error. 
In claim 6, the language of “more than 15% higher than the average calcine particles” is suggested to read “more than 15% higher than an average amount in the calcine particles” to improve clarity. 
In claim 9, the language of “and or” is suggested to read “and/or” to fix a typographical error in the conjunction. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the range of 500 to 1200 ºC," there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pellets,” there is insufficient antecedent basis for this limitation in the claim.
Claim 1 contains the trademark/trade name "Albion process." Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular process.  A trademark or trade name is used to identify a source of process, and not the process itself.  Thus, a trademark or trade name does not identify or describe the process associated with the trademark or trade name.  In the present case, the trademark/trade name is used to describe a process for gaining the other particles and, accordingly, the description is indefinite.
In claim 1, the terms “Albion process step,” “Pressure Oxidation (POX) step,” “Biological Oxidation (BIOX) step,” “Pure Jarosite (PJ) process,” and “direct leaching (DL) step” are unclear as to any workable method steps intended for gaining the other particles, the steps intended are not determinate from the claim language or instant specification, which only recites the terms themselves, and the scope of the terms is not seen to be readily discernable to one of ordinary skill in the art. 
Claim 2 recites the limitation "the ,” there is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the ,” there is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 and 10-11 recite the limitation "the ,” there is insufficient antecedent basis for this limitation in the claims.
Claims 5-6 and 10-11 recite the limitation "the ,” there is insufficient antecedent basis for this limitation in the claims.
Claim 6 recites the limitation "the amount of sulfur and/or carbon in the concentrate particles,” there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the amount of sulfur and/or carbon in the small particles,” there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the amount of sulfur and/or arsenic in the small calcine particles,” there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the air,” there is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the not recirculated calcine particles,” there is insufficient antecedent basis for this limitation in the claim. 
The terms “small particles” and “small calcine particles” in claims 3, 5-6, and 10-11are relative terms which render the claims indefinite. The term “small particles” and “small calcine particles” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language and instant specification what particle size is intended to fall within the scope of the term “small.” 
The term “low acid concentration” in claim 10 is a relative term which renders the claim indefinite. The term “low acid concentration” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the claim language and instant specification what acid concentration is intended to fall within the scope of a “low acid concentration.” 
In claims 10-11, the term “further particles” is unclear as to how the particles are intended to be differentiated from the particles already recited in the claims. 
Claims 2-3, 5-6, and 8-13 are rejected by virtue of their dependency on claim 1. 

Allowable Subject Matter
Claims 1-3, 5-6, and 8-13 would be allowable if rewritten or amended to overcome the claim objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record to claim 1 is Metsärinta, Maija-Leena (WO 2012/113980 A1, hereinafter referred to as “Metsärinta”). Metsärinta teaches a method for roasting a nickel sulfide precipitate, produced from a leaching process, in a fluidized bed furnace in a temperature range of 650-1000 ºC to form a calcine, wherein sulfate dust is separated from the fluidized bed through furnace exhaust gases, a particle size of the nickel sulfide precipitate is 5-20 µm, and the nickel sulfide precipitate is subjected to a micropelletizing step using recirculated sulfate dust as a binder, forming pellets having a diameter of 0.2-1 mm, and the nickel sulfide precipitate contains several percent of other metals including iron, zinc, and cobalt. However, Metsärinta only teaches roasting of a single source of precipitate particles that have been pelletized along with recycled dust of the precipiate. Therefore, the teachings of Metsärinta do not anticipate or reasonably render obvious roasting of concentrate particles in combination with pelletized other particles gained in a separate hydrometallurgical step, particularly, one of the alternative hydrometallurgical steps as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736